EXHIBIT 10.46

 

SECOND AMENDMENT

TO

SENIOR EXECUTIVE SEVERANCE AGREEMENT

 

Second Amendment (“Amendment”) made as of the 15th day of December, 2008 to the
Senior Executive Severance Agreement (“Severance Agreement”) dated as of
July 30, 1998, as subsequently amended as of November 1, 2007, by and among
Boston Properties, Inc., a Delaware corporation with its principal executive
office in Boston, Massachusetts (the “Company”), Boston Properties Limited
Partnership, a Delaware limited partnership with its principal place of business
in Boston, Massachusetts (“BPLP”) (the Company and BPLP shall be hereinafter
collectively referred to as the “Employers”), and Mortimer B. Zuckerman of New
York, New York (the “Executive”).

 

WHEREAS, the parties hereto desire to amend the Severance Agreement further to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended; and

 

WHEREAS, the parties hereto desire that this Amendment be deemed a modification
and an amendment to the Severance Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Employers and the Executive agree as follows:

 

1. Section 4(a) of the Severance Agreement is hereby amended by deleting the
last sentence thereof and substituting therefor the following:

 

“Such amount shall be paid in one lump sum payment no later than thirty-one
(31) days following the Date of Termination; provided, however, that if the
Change in Control does not constitute a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, within the meaning of Section 409A of the Code, such
amount shall be paid in equal installments in accordance with the Company’s then
payroll practice over a twelve (12) month period beginning with the first
payroll date that occurs at least thirty (30) days after the Date of
Termination. Solely for purposes of Section 409A of the Code, each installment
payment is considered a separate payment.”

 

2. The Severance Agreement is hereby amended by adding the following sentence
immediately following the first sentence of Section 17:

 

“If any such delayed cash payment is otherwise payable on an installment basis,
the first payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the six-month period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule.”



--------------------------------------------------------------------------------

3. All other provisions of the Severance Agreement shall remain in full force
and effect according to their respective terms, and nothing contained herein
shall be deemed a waiver of any right or abrogation of any obligation otherwise
existing under the Severance Agreement except to the extent specifically
provided for herein.

 

IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument by
the Employers and by Executive as of the date first above written.

 

BOSTON PROPERTIES, INC. By:   /s/ Douglas T. Linde   Name:   Douglas T. Linde  
Title:   President

BOSTON PROPERTIES LIMITED PARTNERSHIP

By:   Boston Properties, Inc. Its:   General Partner By:   /s/ Douglas T. Linde
  Name:   Douglas T. Linde   Title:   President

/s/ Mortimer B. Zuckerman

MORTIMER B. ZUCKERMAN

 

2